Order issued November 14, 2012




                                           In The
                                      uf pimt
                                 Qtiiirt
                     3FiftI! Jiitrtct uf iixai at OaUa
                                  No. 054001004-CR


                         JAY SANDON COOPER, Appellant

                                             V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER


                    Before Justices FitzGerald, Murphy, and Fillmore


      The Motion for Rehearing filed by appellant is OVERRULED.


                                                     /                 /..•
                                                    ///4
                                                    MARY JRPHY            j
                                                    JUSTICE